Exhibit FIRST AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT (“Amendment”), made and entered into as of December 11th, 2008 (the “Effective Date”) by and between Douglas J. Hertha, a resident of the State of Georgia (“Employee”), and SouthCrest Financial Group, Inc., a Georgia corporation (“Employer”). W I T N E S S E T H: WHEREAS, Employer currently employs Employee as its Senior Vice President and Chief Financial Officer pursuant to that certain employment agreement between Employer and Employee dated February 10, 2005 (the “Employment Agreement”); WHEREAS, Employer and Employee desire to continue such employment; and WHEREAS, Employer and Employee now desire to amend the Employment Agreement primarily so that the payments and benefits under the Employment Agreement comply with, or are exempt from, the rules of Section 409A of the Internal Revenue Code of 1986, as amended; NOW, THEREFORE, in consideration of the continued employment of Employee by Employer, of the premises and the mutual promises and covenants contained herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree to modify the Employment Agreement as follows, effective as of January 1, 2009: 1.
